DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
This communication is an Allowability Notice in response to the Amendments, and Remarks filed on the 4th day of November, 2020. Currently claims 1-5, 7-12, and 14-20 are pending. Claims 6 and 13 have been cancelled. Claims 1-5, 7-12, and 14-20 are allowed.
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of the reasons of allowance:
Regarding the subject matter eligibility, Examiner notes that the submitted arguments on the 7th day of August, 2020 were fully considered and based on consideration of the 2019 Patent Eligibility Guidance, published in January, 2019, the 2019 October Update, and recent training received, the rejection was withdrawn on August 7th, 2020, in the filed Non-Final Office Action. 
Regarding the prior art, the instant application is distinguishable from the prior art. Examiner notes that the Remarks, in combination with the submitted Amendments filed on the 4th day of November, 2020, were found to be persuasive. The claims invention is directed to a method and system, comprising: a processor circuit; and a memory storing instructions which when executed by the processor circuit, cause the processor circuit to: receive a first rating for a user based on a first stay at a first lodging establishment, the first rating comprising at least one positive attribute and at least one negative attribute for the first stay of the user at the first lodging establishment, the first rating computed based on data entered by an employee of the first lodging establishment and programmatically generated data; receive transaction data for a 
The closest prior art consists of:
1. US20040039679A1 to Norton et al. discusses a system for generating and presenting an offer tailored to a particular user. Information about the user is collected from multiple properties but fails to teach the use of transaction information such as stored audio and speech information to generate information related to stays at lodging locations, using that information to account for damages and subsequent pricing at other lodging establishments.
2. WO 2007101256 A2 to Ashton – discusses system for providing transaction-enabled information includes a first application server and at least one second application server but fails to teach the use of transaction information such as stored audio and speech information to generate information related to stays at lodging locations, using that information to account for damages and subsequent pricing at other lodging establishments.
3. NPL Sentiment Analysis for Intelligent Rating Management to Hashmi et al. – discusses a method for reputation distribution among component services in web service composition environments but fails to teach the use of transaction information such as stored audio and speech information to generate information related to stays at lodging locations, using that information to account for damages and subsequent pricing at other lodging establishments.
system, comprising: a processor circuit; and a memory storing instructions which when executed by the processor circuit, cause the processor circuit to: receive a first rating for a user based on a first stay at a first lodging establishment, the first rating comprising at least one positive attribute and at least one negative attribute for the first stay of the user at the first lodging establishment, the first rating computed based on data entered by an employee of the first lodging establishment and programmatically generated data; receive transaction data for a first account used to pay for the first stay; receive a plurality of images and audio data from a plurality of data sources at the first lodging establishment, the audio data comprising a speech of the user; identify the user depicted in a first image of the plurality of images based on a facial recognition algorithm applied to the image; analyze the first image to determine that the first image depicts the user causing damage during the first stay; generate a charge for the damage during  the first stay based on identifying the user in the first image and the determination that the first image depicts the user causing the damage; generate an indication of the damage as the at least one negative attribute of the first stay; analyze the audio to determine a positive concept in the speech of the user; generate an indication of the positive concept in the speech as the at least one positive attribute of the first stay; receive, from a system of a second lodging establishment, an overall rating for the user;  update, based on the first rating and a plurality of prior ratings for the user, the overall rating for the user, the overall rating updated based at least in part on the at least one positive attribute and the at least one negative attribute for the first stay for the user at the first lodging establishment. Furthermore, the claims invention goes on to receive a request from the user to reserve a second stay at the first lodging establishment using the first account as payment; receive a price for the second stay at the first lodging establishment; determine, based on the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aryan Weisenfeld can be reached on 571-272-6602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689